[Cite as Columbus Bar Assn v. Chambers, ___ Ohio St.3d ___, 2021-Ohio-2729.]




                    COLUMBUS BAR ASSOCIATION v. CHAMBERS.
           [Cite as Columbus Bar Assn v. Chambers, ___ Ohio St.3d ___,
                                  2021-Ohio-2729.]
         (No. 2020-1515—Submitted July 9, 2021—Decided August 10, 2021.)
                             ON ORDER TO SHOW CAUSE.
                               ____________________
          {¶ 1} On February 16, 2021, the court suspended respondent, Richard
Francis Chambers II, from the practice of law for a period of one year, with the
entire suspension stayed on the conditions that he (1) provide proof to relator,
within 60 days of the suspension order, that he made restitution to the Brookes in
the amount of $1,810; (2) complete six hours of continuing legal education
(“CLE”) in law office and IOLTA management and six hours of CLE on the
subject of professional ethics, those hours being in addition to respondent’s
biennial CLE requirements; (3) complete a one-year term of monitored probation
with monitoring to focus on respondent’s law office management, client
communications, and IOLTA requirements; and (4) refrain from further
misconduct. The court further ordered that if respondent failed to comply with
conditions of the stay, the stay would be lifted and he would serve the entire one-
year suspension.
          {¶ 2} On June 23, 2021, relator, Columbus Bar Association, filed a motion
for show cause order. On July 9, 2021, this court issued an order to show cause
why respondent should not be found in contempt, the stay of his suspension
revoked, and respondent be suspended for failure to fully comply with this court’s
order of February 16, 2021. Respondent did not file a response to the show cause
order.
                             SUPREME COURT OF OHIO




        {¶ 3} Upon consideration thereof, it is ordered and adjudged by this court
that respondent, Richard Francis Chambers II, Attorney Registration No.
0081139, last known business address in Columbus, Ohio, is found in contempt
for failure to comply with the court’s February 16, 2021 order. It is further
ordered that the previously imposed stay of the suspension is revoked and that
respondent shall serve the entire one-year suspension imposed on February 16,
2021.
        {¶ 4} It is further ordered that respondent immediately cease and desist
from the practice of law in any form and is hereby forbidden to appear on behalf
of another before any court, judge, commission, board, administrative agency, or
other public authority.
        {¶ 5} It is further ordered that respondent is hereby forbidden to counsel,
advise, or prepare legal instruments for others or in any manner perform legal
services for others.
        {¶ 6} It is further ordered that respondent is hereby divested of each, any,
and all of the rights, privileges, and prerogatives customarily accorded to a
member in good standing of the legal profession of Ohio.
        {¶ 7} It is further ordered that before entering into an employment,
contractual, or consulting relationship with any attorney or law firm, respondent
shall verify that the attorney or law firm has complied with the registration
requirements of Gov.Bar R. V(23)(C).         If employed pursuant to Gov.Bar R.
V(23), respondent shall refrain from direct client contact except as provided in
Gov.Bar R. V(23)(A)(1) and from receiving, disbursing, or otherwise handling
any client trust funds or property.
        {¶ 8} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Lawyers’ Fund for Client Protection pursuant to
Gov.Bar R. VIII(7)(F). It is further ordered by the court that if after the date of




                                         2
                                January Term, 2021




this order the Lawyers’ Fund for Client Protection awards any amount against
respondent pursuant to Gov.Bar R. VIII(7)(F), respondent shall reimburse that
amount to the Lawyers’ Fund for Client Protection within 90 days of the notice of
such award.
       {¶ 9} It is further ordered that, pursuant to Gov.Bar R. X(13), respondent
shall complete one credit hour of continuing legal education for each month, or
portion of a month, of the suspension. As part of the total credit hours of
continuing legal education required by Gov.Bar R. X(13), respondent shall
complete one credit hour of instruction related to professional conduct required by
Gov.Bar R. X(3)(B) for each six months, or portion of six months, of the
suspension.
       {¶ 10} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio; (2) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio; (3) respondent complies with this and all other
orders of the court; and (4) this court orders respondent reinstated.
       {¶ 11} It is further ordered that on or before 30 days from the date of this
order, respondent shall do the following:
       {¶ 12} 1. Notify all clients being represented in pending matters and any
cocounsel of respondent’s suspension and consequent disqualification to act as an
attorney after the effective date of this order and, in the absence of cocounsel, also
notify the clients to seek legal services elsewhere, calling attention to any urgency
in seeking the substitution of another attorney in respondent’s place;
       {¶ 13} 2. Regardless of any fees or expenses due, deliver to all clients
being represented in pending matters any papers or other property pertaining to
the client or notify the clients or cocounsel, if any, of a suitable time and place




                                            3
                              SUPREME COURT OF OHIO




where the papers or other property may be obtained, calling attention to any
urgency for obtaining such papers or other property;
        {¶ 14} 3. Refund any part of any fees or expenses paid in advance that are
unearned or not paid and account for any trust money or property in respondent’s
possession or control;
        {¶ 15} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 16} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 17} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of the notices required herein, and setting forth the address where the
respondent may receive communications; and
        {¶ 18} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.
        {¶ 19} It is further ordered that respondent shall keep the clerk, the
Columbus Bar Association, and disciplinary counsel advised of any change of
address where respondent may receive communications.
        {¶ 20} It is further ordered that on or before 30 days of the date of this
order respondent shall surrender the attorney-registration card for the 2019/2021
biennium.
        {¶ 21} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, to respondent’s
last known address.




                                             4
                                January Term, 2021




       {¶ 22} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be
made as provided for in Gov.Bar R. V(17)(D)(2).
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________




                                          5